Citation Nr: 9920663	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-03 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than August 16, 
1994, for assignment of a 60 percent disability evaluation 
for residuals of a right cerebral infarction with left upper 
extremity neuropathy.  

2.  Entitlement to an effective date earlier than August 16, 
1994, for assignment of a 20 percent disability evaluation 
for residuals of a right cerebral infarction with left lower 
extremity neuropathy.  


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to October 
1964.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) pursuant to a December 1998 Memorandum Decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) which vacated a March 1997 decision of the Board.  The 
Board decision denied the veteran's appeal of a November 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which granted 
increased evaluations for the veteran's residuals of a right 
cerebral infarction with left lower and upper extremity 
neuropathies and assigned an effective date of August 16, 
1994.  


FINDINGS OF FACT

1.  In a May 9, 1990, rating decision, the RO granted service 
connection for residuals of a cerebrovascular accident which 
resulted from service-connected hypertension, with a 20 
percent evaluation assigned for peripheral neuropathy of the 
left upper extremity, and with a 10 percent evaluation 
assigned for peripheral neuropathy of the left lower 
extremity, each effective as of December 12, 1989.

2.  On August 17, 1993, the veteran filed a claim for 
increased compensation for his residuals of a stroke; that 
claim was denied by rating decision dated December 7, 1993, 
and the veteran was notified of that rating decision by a 
letter dated January 19, 1994.  

3.  On August 16, 1994, the veteran filed a new claim for 
increased compensation based on individual unemployability.  

4.  In a November 1994 rating decision, the RO granted a 60 
percent evaluation for the veteran's residuals of a right 
cerebral infarction with left upper extremity neuropathy, 
along with a 20 percent evaluation for residuals of a right 
cerebral infarction with left upper extremity neuropathy, 
with an effective date of August 16, 1994, for each 
evaluation.  

5.  The veteran's December 16, 1994, written statement, 
received by VA December 19, 1994, constituted a notice of 
disagreement with the December 1993 rating decision.

6.  The earliest date on which it was factually ascertainable 
that residuals of a right cerebral infarction with left upper 
and left lower extremity neuropathy underwent an increase in 
disability was September 28, 1994.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to August 
16, 1994, for the assignment of a 60 percent disability 
evaluation for residuals of a right cerebral infarction with 
left upper extremity neuropathy have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400 (1998).

2.  The requirements for an effective date prior to August 
16, 1994, for the assignment of a 20 percent disability 
evaluation for residuals of a right cerebral infarction with 
left lower extremity neuropathy have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

After a review of the record, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.  
The Board is not aware of any additional relevant evidence 
which is available in connection with the issues on appeal.  
Therefore, no further action is necessary to meet the duty to 
assist the veteran with the development of evidence in 
connection with his claims.  See 38 U.S.C.A. § 5107(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Under that regulation, the 
effective date of an increase in compensation shall be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  In disability 
compensation cases, an effective date may also be assigned as 
of the earliest date "on which it [was] factually 
ascertainable that an increase in disability had occurred, if 
[the] claim is received within [one] year from such date."  
Otherwise the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

The procedural history includes a May 1990 rating decision in 
which the RO granted service connection for residuals of a 
cerebrovascular accident which resulted from service-
connected hypertension, with a 20 percent evaluation assigned 
for peripheral neuropathy of the left upper extremity, and 
with a 10 percent evaluation assigned for peripheral 
neuropathy of the left lower extremity, each effective as of 
December 12, 1989.  The veteran filed a claim for increased 
compensation for his service-connected residuals of stroke on 
August 17, 1993.  That claim was denied by the RO in December 
1993, and the veteran was notified of that denial by letter 
dated January 19, 1994.  On August 16, 1994, the veteran 
filed a claim for increased compensation based on individual 
unemployability.  In a November 1994 rating decision, the RO 
granted a 60 percent evaluation for residuals of a right 
cerebral infarction with left upper extremity neuropathy and 
a 20 percent evaluation for residuals of a right cerebral 
infarction with left lower extremity neuropathy, each 
effective August 16, 1994.  

The Board, in its now-vacated March 1997 decision, found that 
the December 1993 rating decision had not been timely 
appealed and thus was a final decision.  See 38 U.S.C.A. § 
7105 (West 1991).  The Board then went on to treat the 
veteran's August 16, 1994, application for increased 
compensation based on individual unemployability as the date 
of the instant claim, and ultimately determined that that 
date was the proper effective date for the awards of 
increased compensation.  

In its December 1998 Memorandum Decision, the Court noted 
that the Board's determination that the veteran had not 
appealed the December 1993 rating decision was erroneous, 
that the veteran had expressly filed a notice of disagreement 
with that decision in December 1994 and that the December 
1993 decision had not become final at the time of the BVA 
decision.  The Court explained that the Board must review all 
the evidence of record, including evidence of record for the 
year preceding the claim, to ascertain the earliest possible 
effective date.  

Thus, the Board finds that the date of receipt of the 
veteran's claims for increased evaluations for residuals of a 
right cerebral infarction with left upper extremity 
neuropathy and residuals of a right cerebral infarction with 
left lower extremity neuropathy was August 17, 1993.  

In his August 1993 claim for increased compensation, the 
veteran stated that his residuals of a stroke had become 
progressively worse.  A review of the medical record reveals 
that the veteran was hospitalized at the VA Medical Center in 
St. Louis for five days in July 1993 for evaluation and 
treatment of uncontrolled hypertension which was not 
responsive to medication.  The noted medical history included 
hypertension since 1964, right cerebrovascular accident with 
residual left arm weakness in 1989, and insulin dependent 
diabetes mellitus.  On admission, the veteran's extremities 
were noted to show no evidence of edema, cyanosis or 
clubbing.  Neurologically, cranial nerves II through XII were 
grossly intact.  Deep tendon reflexes were +2/4 bilaterally 
and there was no evidence of any focal deficits.  The 
description of his hospital course contained no significant 
findings with respect to his upper or lower extremities.  The 
discharge diagnosis was hypertension and diabetes mellitus.  

Outpatient records consist of monthly follow-up visits to the 
VA hypertension clinic in August, September and October 1993.  
During his August 1993 visit, left hemiparesis was noted 
without any additional findings.  In September 1993, relevant 
findings include a notation of no clubbing, cyanosis and 
edema of the extremities.  In October 1993, left hemiparesis 
was again noted.  Also noted was the absence of edema of the 
extremities.  

The veteran was afforded an examination by VA on September 
28, 1994.  At that time, it was noted that the stroke the 
veteran had in 1989 affected the left side of his body, and 
that he was taking one aspirin per day for this condition.  
The veteran reported severe weakness of the left hand and 
incoordination, and he noted that the left lower extremity 
was easily fatigued.  He reported that he lived with his wife 
and daughter and that he performed some household chores.  
Specifically, the veteran reported that he performed 
vacuuming, cleaning, and washing dishes.  He also reported 
being able to dress himself, feed himself, cook for himself, 
take care of his own medications and use the toilet by 
himself.  On physical examination, the veteran was observed 
to walk and turn around slowly.  He reported that he was 
right-handed.  The examiner observed that the veteran did not 
have any use of the left hand and that the grip was weak.  
There was no coordination of the fingers.  There was some 
muscle atrophy of the thenar and hypothenar eminence of that 
hand.  The veteran could elevate, depress and pull hard with 
both upper extremities, although resistance was approximately 
3/5 for the left.  The veteran could bring up his shoulder to 
about 150 degrees of forward elevation and abduction.  There 
was good external and internal rotation of the shoulder.  

Regarding the lower extremities, there was good motor 
function of the lower extremities except for hip flexion, 
which was about 3.5/5.  The examiner observed that the main 
problem, however, was that the left lower extremity tired 
easily.  Pinprick sensation was intact on both legs, but the 
veteran stated that the right foot had felt cold since the 
stroke.  The examiner observed that the foot may have been 
slightly cold but that both feet felt about the same with 
regard to temperature.  He did not have any dorsalis pedal 
pulses, posterior tibial pulses, or popliteal.  He had good 
femoral pulses.  The veteran explained that he noted left 
lower extremity weakness since the stroke.  The examiner 
observed that the veteran did not have any complaint that 
might be thought of as intermittent claudication.  It was 
noted that the veteran did not have good control of his 
diabetes.  The diagnoses were status post cerebrovascular 
accident, cerebrovascular accident affecting the left side of 
the body, with incoordination of the left hand and severe 
weakness of the left hand, so the left hand is non-functional 
for all practical purposes; easy fatigability of the left 
lower extremity; and peripheral neuropathy manifested by 
feeling of coldness on the right foot.  

The veteran was also referred to another examiner for the 
neurological portion of this examination.  That examiner 
found weakness and numbness of the left arm and leg, almost 
no grip on the left, or at most 1/5 compared to the right.  
There was a left hemiparetic gait.  There was no sensory loss 
but there was mild left central seventh paralysis.  There was 
slight sensory deficit to pinprick in all dermatomes in the 
right lower extremity.  The veteran was noted to be on 
Humulin for diabetes and to have a history of peripheral 
vascular disease affecting the lower extremities.  That 
examiner made a diagnosis of residuals of cerebrovascular 
accident with left hemiparesis manifested by 1 to 2 out of 5 
motor loss in all flexors and extensors with incoordination 
of the left upper extremity, and peripheral neuropathy 
associated with diabetes mellitus; sensory deficits, left 
lower extremity.  

As noted, the date of the veteran's claim was August 17, 
1993.  38 C.F.R. § 3.400(o) provides that the effective date 
of an increase in compensation shall be the date of receipt 
of claim or the date entitlement arose, whichever is later, 
but an exception provides that in disability compensation 
cases, an effective date may also be assigned as of the 
earliest date on which it was factually ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year from such date, otherwise the effective date 
will be the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(1),(2).  The Court has held that 
38 C.F.R. § 3.400(o)(2) was for application only where the 
increase in disability precedes the claim, provided that the 
claim is also received within one year after the increase.  
See Harper v. Brown, 10 Vet. App. 125 (1997).  In Harper, the 
Court rejected the veteran's argument that 38 C.F.R. § 
3.400(o)(2) permits the assignment of an increased rating as 
of the date of the receipt of claim because the increase in 
disability did not occur until after the claim was submitted.  
The Court found that the general rule of 38 C.F.R. § 
3.400(o)(1) applied in that particular case because the 
filing of the claim preceded the increase.  Id. at 126, 127.  

In a recent opinion, the VA General Counsel has recently 
reiterated that, as explained by the Court in Harper, the 
effective date of an increased rating would be the date of 
the claim only if the claim is not received within the year 
following the increase in disability.  The opinion further 
held that when a veteran submits a claim alleging an increase 
in disability within the one year prior to VA's receipt of 
the claim and medical evidence substantiates the increased 
disability, the effective date of an award of increased 
disability must be determined based upon the facts of the 
particular case.  It was noted that the record as a whole 
must be analyzed for this purpose.  See VAOPGCPREC 12-98.

The Board observes that, in the instant case, the evidence 
shows minimal residuals of a right cerebral infarction with 
left lower and upper extremity neuropathies until the 
September 1994 examination.  The July 1993 inpatient 
hospitalization report shows that the veteran was 
neurologically intact, with no sensory or focal deficits or 
abnormalities of the extremities.  Although the reports from 
the hypertension clinic note left hemiparesis, noted findings 
were minimal to non-existent.  As set forth in the VA's 
Schedule for Rating Disabilities, found at 38 C.F.R. § 4.1 
(1998), in order to show that that the later assigned 60 
percent rating for residuals of a right cerebral infarction 
with left upper extremity neuropathy was warranted at that 
time, the evidence must show severe incomplete paralysis of 
all radicular nerve groups of the minor upper extremity 
related to thrombosis of brain vessels.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8008-8513 (1998).  A 20 percent 
rating for residuals of a right cerebral infarction with left 
lower extremity neuropathy requires moderate incomplete 
paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (1998).  

As was the Court's directive, the Board has reviewed all 
evidence of record, to ascertain the earliest possible 
effective date.  See also Hazan v. Gober, 10 Vet. App. 511, 
518 (1997).  It is noted that the veteran reported, in his 
September 1994 examination, that he had been getting 
disability benefits from the Social Security Administration 
for the five years preceding the examination.  The Board 
notes there is no indication that such records would provide 
evidence of the status of the veteran's condition during the 
one-year period prior to his August 1993 application 
particularly as it appears that he was awarded such benefits 
reportedly around 1989 and well outside of the one-year 
period preceding the date of this claim in this case.  Thus, 
the Board is not persuaded that any records relating to the 
Social Security determination would be dispositive of the 
current issues on appeal.  

The Board also acknowledges the veteran's argument that he 
should have had an examination at the time he filed his 
August 1993 claim, and his contention that failure to afford 
him an examination may have constituted a failure of the VA's 
duty to assist.  However, such a failure would not provide a 
basis for assigning an earlier effective date.  Moreover, the 
Board finds that the evidence does not show entitlement to 
the increased evaluations for the veteran's residuals of a 
right cerebral infarction with left upper and lower extremity 
neuropathies until the September 1994 examination.  The 
earlier medical evidence of record does not provide findings 
that suggest that the veteran's paralysis or neurological 
involvement was of such severity as to support a higher 
evaluation prior to September 1994.  Thus, the Board finds 
the holding of the Court in Harper to be dispositive when, as 
in the veteran's case, the record does not show that increase 
in disability preceded the claim.  Harper v. Brown, 10 Vet. 
App. 125 (1997).  Accordingly, the general rule of 38 C.F.R. 
§ 3.400(o)(1) is for application, and the proper effective 
date of the veteran's claim is the date increase in 
disability was first shown, September 28, 1994.  The Board 
notes that the RO determined that the date it had concluded 
was the date of the claim, August 16, 1994, was the proper 
effective date.  Although the Board agreed with the above 
conclusion in its now-vacated decision, further examination 
of the record indicates that the date it was first factually 
ascertainable that the condition was worse, or September 
1994, is actually later than the August 1993 date of claim, 
and as such, the proper effective date for the increase.  
However, the Board will not disturb the RO decision in this 
case as it is more favorable to the veteran.  Although the 
veteran's attorney urges otherwise, the Board finds no legal 
basis for an earlier effective date.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to an effective 
date prior to August 16, 1994, for assignment of a 60 percent 
disability evaluation for residuals of a right cerebral 
infarction with left upper extremity neuropathy, and is also 
against the claim of entitlement to an effective date prior 
to August 16, 1994, for assignment of a 20 percent disability 
evaluation for residuals of a right cerebral infarction with 
left lower extremity neuropathy.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

An effective date earlier than August 16, 1994, for 
assignment of a 60 percent disability evaluation for 
residuals of a right cerebral infarction with left upper 
extremity neuropathy is denied.

An effective date earlier than August 16, 1994, for 
assignment of a 20 percent disability evaluation for 
residuals of a right cerebral infarction with left lower 
extremity neuropathy is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

